Citation Nr: 1008037	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for psychiatric 
disability other than anxiety disorder, claimed as "shell 
shock."

3.  Entitlement to service connection, to include on a 
secondary basis, for a sleep disorder.

4.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from March 1962 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran testified at a Board 
hearing held at the RO in September 2009.  Additional 
evidence was received at the hearing accompanied by a waiver 
of any right to initial RO consideration of that evidence.

At his September 2009 hearing, the Veteran mentioned his 
experiences with gout, but it is unclear whether he intended 
to claim service connection for that disorder.  If he wishes 
to file a claim with respect to that disorder, he should so 
notify the RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hearing loss is addressed in the instant decision.  The 
remaining issues listed on the title page of this action, as 
well as service connection for hearing loss on a de novo 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied 
service connection for hearing loss.

2.  The evidence received since the December 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the hearing loss claim, 
any deficiency regarding new and material evidence notice is 
not prejudicial.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service incurrence of an organic disease of 
the nervous system, such as sensorineural hearing loss, 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A December 2002 rating decision denied entitlement to service 
connection for hearing loss.  The Veteran was advised of the 
decision and of his appellate rights with respect thereto.  
Although in August 2003 he sought to reopen his claim, he did 
not, within one year of notice of the December 2002 rating 
decision, express disagreement with the rating action.  Nor 
did his bare statement itself provide any new and material 
information concerning his disorder.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the definition of 
"new and material evidence" in paragraph (a) of 38 C.F.R. § 
3.156 applies to paragraph (b), and therefore to be material, 
the evidence must relate to an unestablished fact necessary 
to substantiate the claim).  Consequently, service connection 
for hearing loss may be considered on the merits only if new 
and material evidence has been received since the time of the 
December 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence on file at the time of the December 2002 rating 
decision included service treatment records which are silent 
for any complaints or findings of hearing loss.  When 
examined, his auditory acuity was recorded as normal under 
each type of test used.

The evidence previously considered also included the report 
of a January 1963 VA examination, which noted that the 
Veteran did not have any hearing loss.

Pertinent evidence added to the record since the December 
2002 rating decision includes VA treatment records for 
September 2002 to February 2009.  A September 2002 entry 
assessed the Veteran with hearing loss, and indicated that he 
would be referred to the audiology clinic.  A November 2008 
entry shows that the Veteran presented for the repair of 
hearing aids.  

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include any evidence that the Veteran even had hearing 
loss, and as the prior denial was based specifically on the 
absence of current evidence of that disorder.  Although the 
clinic entries are not accompanied by audiometric findings, 
the fact that the Veteran has demonstrated decreased auditory 
acuity to the point of requiring hearing aids strongly 
suggest the presence of hearing loss for VA purposes.  The 
Veteran's claim for service connection for hearing loss 
therefore is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for hearing loss is granted.  


REMAND

The Veteran contends that the evaluation assigned his 
service-connected anxiety disorder does not accurately 
reflect the severity of that disorder.  He also contends that 
service connection is warranted for his hypertension, sleep 
apnea, "shell shock" and hearing loss disorders.

Turning first to the anxiety disorder, the record reflects 
that the Veteran was last examined for that disability in 
January 2004.  In September 2008, the Veteran's spouse 
informed VA that the Veteran's anxiety had worsened in 
severity.  The Board notes that VA treatment records on file 
for the period since the January 2004 examination tend to 
suggest increased symptoms associated with the anxiety 
disorder.  Given the evidence of a worsening in severity 
since the last VA fee basis examination over 6 years ago, the 
Board finds that remand of the case for another VA 
examination is warranted.

The Board also notes that both the Veteran and his spouse 
have indicated that he is unable to work on account of 
symptoms associated with the service-connected psychiatric 
disorder.  The RO therefore should adjudicate the matter of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) in 
connection with the anxiety disorder claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).

Turning to the psychiatric disorder claimed by the Veteran as 
"shell shock," the Board notes that treatment records on 
file show that in addition to an anxiety disorder, the 
Veteran has been diagnosed with other psychiatric 
disabilities.  Although his diagnosed posttraumatic stress 
disorder (PTSD) has been linked only to childhood sexual 
trauma, his treating clinicians have also diagnosed him as 
having major depressive disorder.  The Veteran has not been 
afforded a VA examination to determine the etiology of any 
psychiatric disorder other than an anxiety disorder.  See 
generally, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under 
the circumstances, the Board finds that a VA examination is 
necessary with respect to that claim.

As to the hypertension and sleep disorder issues, the record 
reflects that the Veteran is not only seeking service 
connection on a primary basis (i.e. as related to service), 
but also on a secondary basis as caused or chronically 
worsened by the service-connected anxiety disorder.  The 
record reflects, however, that the Veteran has not been 
advised of the information and evidence necessary to 
substantiate his claims on a secondary basis.  The December 
2003 notice letter on file only advised him with respect to 
substantiating a claim based on primary or presumptive 
service connection.  Given the above, the Board finds that 
remand of those two issues is required to ensure that the 
Veteran receives the due process to which he is entitled.

The Board also notes that the Veteran has not been examined 
in connection with the above two claims.  Given the Veteran's 
statements and testimony concerning continuity of symptoms 
and etiology, the Board is of the opinion that such an 
examination is necessary.

Turning to the hearing loss claim, given that the claim has 
been reopened, further evidentiary development is required.  
In this regard the record reflects that the Veteran has never 
been afforded a VA examination to determine the presence of 
hearing loss, or to address the etiology of any such hearing 
loss.  For this reason, the Board will remand the reopened 
claim for such an examination.

The Board also notes that although the records from the 
Sepulveda, California VA Outpatient Clinic (VAOPC) suggest 
the Veteran has been seen in that facility's audiology clinic 
since 2002, there is a noticeable lack of records on file 
from that clinic.  On remand, the RO should ensure that all 
records from the Sepulveda audiology clinic for the Veteran 
have been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) as to his hypertension and 
sleep disorder claims.  The letter must 
specifically advise the Veteran of the 
information or evidence necessary to 
substantiate his claims on a secondary 
basis.  The letter must also inform the 
Veteran which portion of the evidence is 
to be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.  In any event, the RO should 
obtain records for the Veteran from the 
Sepulveda, California VAOPC's audiology 
clinic for September 2002 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
Veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected anxiety disorder; and 
to address the nature and etiology of any 
psychiatric disorder other than anxiety 
disorder.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
Veteran's service-connected anxiety 
disorder.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the Veteran's service-
connected psychiatric disorder, to 
include whether it renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected anxiety disorder 
from those of any other psychiatric 
disorder present, including PTSD and 
major depressive disorder.

With respect to any psychiatric disorder 
other than anxiety disorder identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder is etiologically 
related to service.  All indicated 
studies should be performed.  The claims 
file must be made available to the 
examiner.  

5.  The RO should also arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature, 
extent and etiology of any hearing loss.  
All indicated studies should be 
performed.  With respect to any hearing 
loss identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was manifest within 
one year of his discharge therefrom.

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims file must be made available to the 
examiner.  

6.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of any 
sleep disorder.  All indicated studies 
should be performed.  With respect to any 
sleep disorder identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to service or was caused or 
chronically worsened by the Veteran's 
service-connected anxiety disorder.

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims file must be made available to the 
examiner.  

7.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of his 
hypertension.  All indicated studies 
should be performed.  With respect to any 
hypertension identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to service, was manifest within 
one year of service discharge, or was 
caused or chronically worsened by the 
Veteran's service-connected anxiety 
disorder.

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims file must be made available to the 
examiner.  

8.  The RO should then readjudicate the 
issues on appeal.  With respect to the 
hearing loss claim, the RO should 
readjudicate the matter on a de novo 
basis.  With respect to the service-
connected anxiety disorder, the RO should 
consider whether a TDIU is warranted, and 
also whether the case should be referred 
to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


